IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA16-1263

                                Filed: 5 December 2017

Gates County, No. 10 CRS 50160

STATE OF NORTH CAROLINA

             v.

ERNEST LEE GOODMAN


      Appeal by defendant from judgment entered 25 March 2016 by Judge Milton

F. Fitch, Jr. in Gates County Superior Court. Heard in the Court of Appeals 6

September 2017.


      Attorney General Joshua H. Stein, by Special Deputy Attorney General Amar
      Majmundar, for the State.

      Appellate Defender Glenn Gerding, by Assistant Appellate Defender Daniel L.
      Spiegel, for defendant-appellant.


      ELMORE, Judge.


      Ernest Lee Goodman (defendant) appeals from a judgment entered after a jury

convicted him of assault with a deadly weapon with intent to kill and inflicting

serious bodily injury. His sole contention on appeal is that the trial court erred by

allegedly failing to exercise its discretion when it responded “no” to a juror’s inquiry

at the start of the third day of trial about whether jurors may question trial witnesses.

Because defendant failed to object at trial, he failed to preserve for our review any

issue arising from the trial court’s denial of the juror’s request. Recognizing this,
                                STATE V. GOODMAN

                                 Opinion of the Court



defendant alternatively requests that we invoke our discretionary authority under

Appellate Rule 2 to suspend the issue-preservation requirements of Appellate Rule

10 and conduct a merits-review of his argument. Because defendant has failed to

demonstrate his alleged error warrants the extraordinary measure of suspending our

Appellate Rules, and because we conclude it would be inappropriate to invoke

Appellate Rule 2 in this particular case, in our discretion we decline defendant’s

request. Accordingly, we dismiss his unpreserved alleged error and appeal.

                                  I. Background

      During the evening of 30 January 2009, Blane Riddick, a morbidly obese

paraplegic, was shot twelve times in his bedroom while he was bedridden in his

family’s home in Gates, North Carolina. About twenty years earlier, Riddick was

shot in the back while living in New York City, rendering him a paraplegic. He moved

back into his parents’ house in North Carolina a few years later. As a result of his

New York gunshot wound, Riddick required substantial medical care and assistance.

Rhonda Hurdle, an ex-girlfriend to both Riddick and defendant, served as Riddick’s

nurse and regularly attended to his medical needs for payment.

      The State’s evidence tended to show that, on the evening of the shooting,

defendant dropped Hurdle off at Riddick’s house to attend to his medical needs. Once

Hurdle finished changing Riddick’s bandages and bedding about an hour or two later,

Riddick asked his brother and neighbor, Ben Riddick, to drive Hurdle home. As soon



                                        -2-
                                  STATE V. GOODMAN

                                   Opinion of the Court



as Ben dropped off Hurdle, she called Riddick. While Hurdle was speaking on the

phone with Riddick, she heard three gun shots, immediately hung up, and called 911.

      The State’s evidence also tended to show that Riddick’s neighborhood friend,

Patricia Howell, believed she saw defendant running from Riddick’s home around the

time of the shooting; that defendant’s vehicle was found abandoned in a field near

Riddick’s house; that on two separate occasions, defendant confessed to two of his ex-

girlfriends, Hurdle and April Pierce, that he shot Riddick and threatened their lives

if they ever told anyone; and that, after shooting Riddick, defendant fled on foot,

buried his guns and clothes in the woods, hitched a ride home from a school friend,

Damon Boone, who just happened to be driving by and saw defendant walking down

the street, and then defendant hid out in his camper for three days.

      After the first two days of trial, the State had called eight witnesses, including

Ben, Howell, Pierce, Hurdle, and Boone, and three initial responders. Near the end

of the second day of trial, the State was directly examining its ninth and final witness,

Captain Glynda Parker of the Gates County Sheriff’s Department. Captain Parker

testified that she arrived to the scene after the initial responding officers and EMS,

observed the paramedics treat Riddick and get him ready for transport to a hospital,

and then spoke with the initial responding officers, who explained they found a shell

casing in the hallway and a bullet hole in the television. Captain Parker described

the layout of Riddick’s house and laid a foundation for about twenty photographs she



                                          -3-
                                  STATE V. GOODMAN

                                   Opinion of the Court



took at the crime scene, including the several guns, bullets, and bullet holes found at

the residence. These photographs were introduced into evidence and published to the

jury, ending the second day of trial.

      At the start of day three, a juror asked the trial judge whether the jury may

question trial witnesses, and the judge replied that they could not:

             THE COURT: Good morning. I understand that somebody
             had a question they wanted to ask me? Your name?

             JUROR SEVEN: My name is Jack Werk. I had a question.
             Do we get to ask any questions?

             THE COURT: No, sir. You are a juror. You are a fact
             finder. You are not a lawyer, you don’t get to question. No,
             sir. Anything else?

             JUROR SEVEN: No, I guess that answered it. Thank you.

             THE COURT: Thank you. Call your next.

             [THE STATE]: Ms. Parker.

             THE COURT: Ma’am, if you will come back to the stand.

Defendant lodged no objection to the court’s response, and there were no other jury

requests to question witnesses. The State reminded Captain Parker that “yesterday,

when we were finishing up I think just [sic] introduced the photographs you had

taken there at the crime scene and see [sic] where [Riddick’s] room was.” Captain

Parker resumed her testimony, explaining the grouping of Riddick’s gunshot wounds,

the types of bullets she collected from the crime scene, and how one of the five bullets



                                          -4-
                                  STATE V. GOODMAN

                                   Opinion of the Court



was different from the others. She then testified about written statements she

collected from Hurdle, Pierce, Boone, and defendant during her investigation. The

State rested its case, defendant presented no evidence, and the jury was excused for

the charge conference.

      On day four, the trial court instructed the jury on the law. The jury deliberated

from 10:29 a.m. to 6:57 p.m., sending twelve notes to the court. It asked for and

received copies of the written statements from Hurdle, Pierce, Boone, and defendant

that were introduced during Captain Parker’s testimony on the third day of trial. The

jury notes also indicated that it was deadlocked, first at 8-4, then at 9-3, at 9-3 again,

at 10-2, at 10-2 again, and then at 11-1. Eventually, the jury reached a unanimous

split verdict finding defendant guilty of assault with a deadly weapon with intent to

kill and inflict serious injury, and not guilty of attempted murder. The trial court

sentenced defendant within the presumptive range of 83 to 109 months of active

incarceration. Defendant gave oral notice of appeal.

                                      II. Analysis

      Defendant’s sole argument on appeal is that the trial court erred by allegedly

failing to exercise its discretion when it responded “no” to juror seven’s question about

whether jurors were allowed to question trial witnesses. The State retorts that this

issue has not been preserved for appellate review because defendant failed to object,

and we agree.



                                          -5-
                                   STATE V. GOODMAN

                                    Opinion of the Court



       Under the North Carolina Rules of Appellate Procedure,

             In order to preserve an issue for appellate review, a party
             must have presented to the trial court a timely request,
             objection, or motion, stating the specific grounds for the
             ruling the party desired the court to make if the specific
             grounds were not apparent from the context. It is also
             necessary for the complaining party to obtain a ruling upon
             the party’s request, objection, or motion.

N.C. R. App. P. 10(a)(1).

       In State v. Parmaei, 180 N.C. App. 179, 636 S.E.2d 322 (2006), disc. rev. denied,

361 N.C. 366, 646 S.E.2d 537 (2007), we held that a defendant’s failure to object after

a trial judge denies a jury request to question trial witnesses forecloses appellate

review of any alleged error arising from that denial. Id. at 184, 636 S.E.2d at 325.

There, the jury sent a note at the beginning of trial inquiring whether it was allowed

to ask witnesses follow-up questions, and the trial judge responded “no.” Id.

       On appeal, the defendant argued the trial court committed plain error by

prohibiting the jury from questioning witnesses. Because the “[d]efendant failed to

object to the trial judge’s denial of the jury’s request to question trial witnesses[,]” we

held that his “assigned error [was] not preserved for our review,” id. (citing N.C. App.

R. App. P. 10(a)(1)), and, further, that it was “not reviewable under the limited scope

of plain error review.” Id. Accordingly, we dismissed it. Id. at 184–85, 636 S.E.2d at

325.




                                           -6-
                                  STATE V. GOODMAN

                                   Opinion of the Court



      Here, juror seven asked the trial judge: “Do we get to ask any questions?” and

the judge responded: “No, sir. You are a juror. You are a fact finder. You are not a

lawyer, you don’t get to question.       No, sir.”        Defense counsel never objected.

Accordingly, under Parmaei, defendant’s failure to object after the trial court denied

juror seven’s request to question witnesses renders unpreserved any issue arising

from that denial. See In re Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989)

(“Where a panel of the Court of Appeals has decided the same issue, . . . a subsequent

panel of the same court is bound by that precedent, unless it has been overturned by

a higher court.” (citations omitted)); see also N.C. R. App. P. 10(a)(1).

      Recognizing that his failure to object may have foreclosed appellate review,

defendant asks us to invoke Appellate Rule 2 to review the merits of this alleged

error. In our discretion, we respectfully decline defendant’s request.

      This Court may invoke our discretionary authority under Appellate Rule 2 “[t]o

prevent manifest injustice to a party,” by “suspend[ing] or vary[ing] the requirements

or provisions of any of [the appellate] rules,” including Rule 10(a)(1)’s issue-

preservation requirement. N.C. R. App. P. 2. But Appellate Rule 2 is limited to

“exceptional circumstances, . . . and [should be invoked] only in such instances.’ ”

State v. Campbell, ___ N.C. ___, ___, 799 S.E.2d 600, 602 (emphasis omitted) (quoting

Steingress v. Steingress, 350 N.C. 64, 66, 511 S.E.2d 298, 299–300 (1999)). The

decision of whether to invoke Appellate Rule 2 “must necessarily be made in light of



                                          -7-
                                 STATE V. GOODMAN

                                  Opinion of the Court



the specific circumstances of individual cases and parties,” and “whether an appellant

has demonstrated that his matter is the rare case meriting suspension of our

appellate rules is always a discretionary determination to be made on a case-by-case

basis.” Id. at ___, 799 S.E.2d at 602, 603 (citations and footnote admitted).

      Defendant concedes, and we agree, that “[i]t is impossible to determine what

questions juror seven would have posed;” therefore, “this Court is unable to determine

exactly how the trial court’s [alleged] error might have prejudiced [defendant].”

Nonetheless, defendant advances several creative hypothetical juror questions, and

requests that we invoke Appellate Rule 2 because “[t]he trial court clearly failed to

exercise its discretion and given the lengthy jury deliberations and the logically

inconsistent verdict, a different result very well may have been obtained had the

jurors been allowed to elicit additional evidence.” Defendant’s argument fails because

it is purely speculative.

      Based on the timing of the juror’s inquiry—at the start of the third day of trial,

after eight witnesses had already testified and in the middle of Captain Parker’s

testimony about the crime scene photographs—combined with its vague nature—

whether, generally, the jury may question witnesses—the record provides no

indication at all about the subject matter of any question juror seven, or any other

juror, might have wished to pose of which witness, or what additional evidence might

have been elicited. We conclude that defendant has failed to demonstrate that “his



                                         -8-
                                  STATE V. GOODMAN

                                   Opinion of the Court



matter is the rare case meriting suspension of our appellate rules[,]” Campbell, ___

N.C. at ___, 799 S.E.2d at 603, and based upon the particular circumstances of this

case, we decline to exercise our discretionary authority under Appellate Rule 2.

      We note, however, that “ ‘the propriety of juror questioning of witnesses is

within the sound discretion of the trial court.’ ” State v. Elliott, 360 N.C. 400, 413,

628 S.E.2d 735, 744 (2006) (quoting State v. Howard, 320 N.C. 718, 725, 360 S.E.2d
790, 794 (1987)).    Our Supreme Court has instructed that “[w]hile it may be

permissible in the discretion of the trial court to allow jurors to orally ask witnesses

questions, ‘the better practice is for the juror to submit written questions to the trial

judge who should have a bench conference with the attorneys, hearing any objections

they might have.’ ” Id. at 413, 628 S.E.2d 744–45 (quoting Howard, 320 N.C. at 726,

360 S.E.2d at 795). “The judge[ ] . . . should then ask the questions of the witness.

Questions should ordinarily be for clarification and the trial judge should exercise

due care to see that juror questions are so limited.” Howard, 320 N.C. at 726, 360

S.E.2d at 795. In our opinion, rather than a trial judge simply replying “no” in

response to jury requests to question trial witnesses, we believe a better practice

would be to ask the juror to submit written questions, as suggested by our Supreme

Court in Elliott.

                                   III. Conclusion




                                          -9-
                                STATE V. GOODMAN

                                 Opinion of the Court



      Because defendant failed to object after the trial judge denied the juror’s

request to question trial witnesses, he failed to preserve his alleged error for our

review.   Defendant failed to satisfy his burden of demonstrating that his case

warrants suspending our Appellate Rules in order to conduct a merits-review of his

unpreserved alleged error, and, given the pure speculation of what question any

juror(s) might have sought to pose of which witness(es), in our discretion we decline

to invoke Appellate Rule 2. We therefore dismiss his alleged error and appeal.

      DISMISSED.

      Judges STROUD and TYSON concur.




                                        - 10 -